By order of this court, dated May 14, 1965, defendant appears for reargument of an appeal (People v. Sabatelli, 22 A D 2d 762) which resulted in the unanimous affirmance of a judgment of the County Court, Suffolk County, rendered Hovember 15, 1963 after a jury trial, convicting defendant of robbery in the first degree and imposing sentence upon him as a second felony offender. Judgment reversed in the interests of justice and a new trial granted. We have ordered a new trial for defendant’s alleged accomplice (People v. Duffy, 23 A D 2d 699) on the ground that the admission'into evidence of an unsigned statement of the alleged accomplice was an error. As the statement implicates the defendant, he must also be accorded a new trial (People v. Donovan, 13 N Y 2d 148, 154). Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.